DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7, 10-12, 15-36, 38-42, 44-45, 47, 50-51, and 69-88 are pending.
Claims 1, 12, 22, 40, 50, and 73 are currently amended and claims 86-88 are new. 
Claims 8-9, 13-14, 37, 43, 46, 48-49, and 52-68 were cancelled.
Claims 6, 27-33, 47, 72, and 74-79 are withdrawn as being directed to a non-elected invention, the election having been made on 4/15/2020.
Claims 1-5, 7, 10-12, 15-22, 23-26, 34-36, 38-42, 44-45, 50-51, 69-71, 73, and 80-88 have been examined.

Priority
This application is a 371 of PCT/GB2017/052941 filed on 09/29/2017, which claims foreign priority as follows:
UNITED KINGDOM 1616509.4 filed on 09/29/2016
UNITED KINGDOM 1617866.7 filed on 10/21/2016
UNITED KINGDOM 1707190.3 filed on 05/05/2017

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance 

Withdrawn Rejection
The rejection of claims 1-5, 7, 10-12, 15-22, 23-26, 34-36, 38-42, 44-45, 50-51, 69-71, 73, and 80-85 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the amendment and arguments overcome the rejection of record.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10, 12, 15-22, 34-36, 38-42, 44-45, 50-51, 69, and 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over Akers et al. (WO 2016/100042 A1, cited in IDS 10/31/2019).
Claim 1 is drawn to an aqueous liquid pharmaceutical formulation comprising:

    PNG
    media_image1.png
    332
    1084
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    293
    425
    media_image2.png
    Greyscale
Akers et al. teach a composition of human insulin or insulin analog (Abstract). Akers et al. teach the human insulin analogs from 100 to about 500 IU/ml as follows (p13, line 5-9), reading on the limitation (i) and the elected species of insulin aspart. Akers et al. teach the composition further comprising 0.2-2 mM zinc (limitation (ii)), 10-30 mM zinc-binding species of citrate (limitation (iii)), and non-ionic surfactant poloxamer 188 (claim 1). A side-by-side comparison of Akers’s teachings to the instant claim 1 shown as follows. MPEP 2144.05 (I) states In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Requirement of claim 1
Aker’s claim 1
(i) aqueous insulin compound at 500-1000 U/ml
an insulin e.g., insulin aspart at 100-500 I/ml (p13, line 5-9)
(ii) ionic zinc
0.2-2 mM zinc (claim 1c)
(iii) zinc-binding species > 1mM and logK to Zn binding 4.5-12.3 at 25°C
10-30 mM citrate (claim 1b)
(iv) non-ionic surfactant
poloxamer 188 (claim 1f and claim 13)
Less than 0.1 mM zinc binding species with logK>12.3 at 25°C
No zinc-binding species with logK > 12.5 at 25°C


The specification disclosed a preferred zinc binding species of citrate with logK = 4.95 (p8, last para), reading on the limitation (iii) and satisfying the instant claims 1 and 21-22.

    PNG
    media_image3.png
    242
    607
    media_image3.png
    Greyscale
With respect to claims 2-3 and 50-51, Akers et al. teach the ions in an insulin formulation as follows: The ionic strength of the composition is 7.4 mM calculated as follows:

0.5 x [(Zn conc.) x (Zn charge)2 + (Mg conc.) x (Mg charge)2 + (Cl conc.) x (Cl charge)2 = 0.5 x [(0.2 mM Zn) x 22 + (1 mM Mg) x 22 + (10 mM Cl) x 12] = 7.4 mM
With respect to claim 4, Akers et al. teach the surfactant is a non-ionic surfactant poloxamer 188 (claims 13-18).
With respect to claim 4, Akers et al. teach the non-ionic surfactant is poloxamer 188.
With respect to claims 5 and 7, Akers et al. teach the insulin can be insulin aspart (p13, line 5-10).
With respect to claim 10, Akers et al. teach the concentration of insulin and its analogs can be optimized from about 100 to about 500 IU/ml, including a concentration slightly above 500 IU/ml (p13, line 9-10), reading on a concentration of > 500 U/ml. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.
With respect to claims 12 and 86-88, Akers et al. teach “One unit of insulin aspart corresponds to 6 nmol, corresponding with 0.035 mg salt-free anhydrous insulin aspart” (p12, line 22-23). At Zn concentrations of 0.2 mM and 2 mM, the weight ratio is calculated to be 0.074% and 0.74% as follows.
 
MW
mg/ml
Ratio of Zn/insulin (%)
Zn
65.38
 
 
0.2 mM
 
0.013
0.074285714
2 mM
 
0.13
0.742857143
insulin aspart
 
mg
 
1 U
 
0.035
 
500 U
 
17.5
 


With respect to claims 15-17, Akers et al. teach the zinc binding compound is a citrate including citric acid shown as follows (p14, line 9-10).

    PNG
    media_image4.png
    155
    810
    media_image4.png
    Greyscale

With respect to claims 18-19, Akers et al. teach the zinc binding compound of citrate at a concentration 10-30 mM (claim 1b).
With respect to claim 20, the molar ratio of zinc to citrate is 2:10 (1:5) to 0.2:30 (1:150)
based on the formulation of claim 1 shown as follows.
compound
low conc
high
Zn
0.2 mM
2 mM
citrate
10 mM
30 mM


With respect to claims 34-35, Akers et al. teach the non-ionic surfactant Poloxamer 188 is
from about 0.003 to about 0.2 % w/v (claim 14), reading on a concentration of 30-2000 μg/ml.
 
1 ml= 1g
1 µg/ml
 0.0001%
10 µg/ml
0.001%
400 µg/ml
0.04%
1000 µg/ml
0.10%


With respect to claims 36, 38, and 40, Akers et al. teach European Pharmacopeial requirement for osmolality is > 240 mOsmol/kg), then a tonicity agent should generally be added to raise the tonicity of the composition to about 300 mOsmol/kg. Typical tonicity agents are glycerol (glycerin) and sodium chloride (p21, para 1).
With respect to claim 39, Akers et al. teach if the total chloride content of the composition is too high, the insulin in the composition may crystallize at low temperatures. Thus, the total chloride content of the composition must be taken into consideration (p17, line 14-16). Akers et al. teach total chloride, in a concentration from about 10 to about 60 mM (claim 1e). The total chloride about 10 mM reads on the limitation of <10 mM chloride.
With respect to claims 41-42, Akers et al. teach the pH of the insulin composition is from about 7.0 to 7.8 (p5, line 24; claim 27h).
With respect to claim 44, Akers et al. teach an additional buffering compound may be included. Examples of such buffering compounds are phosphate buffers, such as dibasic sodium phosphate, or sodium acetate and tris(hydroxymethyl)aminomethane (TRIS). Phosphate or TRIS buffers are preferred (p22, line 31-32 bridging to p22, line 1), reading on the limitation of a phosphate buffer.
With respect to claim 45, Akers et al. teach preservatives commonly used in insulin products include phenol and m-cresol (p20 line 19-21).
With respect to claim 69, Akers et al. show the insulin composition does not contain a vasodilator, nicotinamide, nicotinic acid or a salt thereof (claim 1).
It would have been obvious before the effective filing date of the claimed invention to optimize the dosage of an insulin formulation because Akers et al. teach the dosage of insulin in a composition can be optimized from about 100 to about 500 IU/ml (p13, line 9-10). The optimization of an insulin composition would have reasonable expectation of success because Akers et al. teach insulin can be optimized from about 100 to about 500 IU/ml, including a concentration slightly above 500 IU/ml (p13, line 9-10). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Applicant’s Arguments
Akers in view of the knowledge in the art, would not have reasonably expected to be able to modify the disclosure or teaching of Akers because Akers does not show an example of insulin formulation up to about 500 IU (Remarks, p13, para 2-3) or Akers fails to disclose the preparation of a single formulation that contains a fast-acting insulin concentration of more than 110 U/ml.(p14, para 2-5 bridging to p15, para 1).
The present inventors have discovered that surprisingly, the use of a zinc chelator which binds zinc less strongly (feature (iii) of claim 1 - a zinc binding species at a concentration of 1 mM or more selected from species having a logK with respect to zinc ion binding in the range 4.5 - 12.3 at 25 °C) can achieve similar effects in terms of the speed of action in 100 U/ml and 500-1000 U/ml insulin concentrations, while being only moderately destabilizing (Remarks, para 3).
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because Akers et al. clearly teach the human insulin analogs from 100 to about 500 IU/ml (p13, line 5-9), not a modification of an insulin composition as argued by applicant. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Furthermore, Akers’s teachings are not limited to enabled examples as argued by applicant. MPEP 2123 (I) states “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).”
Applicant’s argument (ii) is not persuasive because (a) a prima facie case of obviousness does not require the motivation to match the inventor’s motivation as long as another plausible motivation is available and (b) The argued “surprising” result is the natural result of the prior art elements as taught in Akers’s insulin composition (claim 1) because Akers et al. teach an insulin composition comprising an insulin compound at about 500 IU/ml, ionic zinc, and a zinc binding species of citrate (logK = 4.93) satisfying the limitations of the rejected claims. MPEP 2112 states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
 For at least the reasons above, the rejection is maintained.

2.	Claims 11 and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Akers et al. as applied to claims 1-5, 7, 10, 12, 15-22, 34-36, 38-42, 44-45, 50-51, 69, 86-88, and further in view of Bley et al. (US 2015/0190475 A1, previously cited 8/25/2020).
Claim 11 is drawn to the insulin compound is present at a concentration of 1000 U/ml.
Akers et al. teach an insulin formulation as applied to claims 1-5, 7, 10, 12, 15-21, 34-36, 38-42, 44-45, 50-51, 69 and 86-88 above.
Akers et al. do not explicitly teach the insulin (e.g., insulin aspart) at a concentration of 1000 U/ml.
Similarly, Bley et al. teach an insulin aspart formulation [0008-0010]. Bley et al. teach insulin aspart concentration can be optimized from 10 U/ml to 1000 U/ml [0014, claim 5], reading on the limitation of claim 11.
With respect to claims 70-71, Bley et al. teach the insulin aspart formulation further comprising one or more active pharmaceutical ingredients of antidiabetic agent comprising GLP-1 receptor agonists, dual GLP-1 receptor/glucagon receptor agonists, as well as Amylin and amylin analogues [0027]. Bley et al. further teach an amylin analogue of pramlintide/Symlin® [0056].
It would have been obvious before the effective filing date of the claimed invention to combine Akers’s insulin aspart with Bley’s amylin analogue or GLP-1 agonist because Bley et al. teach the insulin aspart formulation further comprising one or more active pharmaceutical ingredients of antidiabetic agent comprising GLP-1 receptor agonists, dual GLP-1 receptor/ glucagon receptor agonists, as well as amylin and amylin analogues [0027], such as an amylin analogue of pramlintide/Symlin® [0056]. The combination would have reasonable expectation of success because both references teach the use of insulin aspart to treat diabetes. MPEP 2144.06 states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06). In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960). As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art. Therefore, since each of the references teach that are effective in treating diabetes, it would have been obvious to combine the two compounds with the expectation that such a combination would be effective in treating diabetes. Thus, combining them flows logically from their having been individually taught in prior art.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. See response to arguments above.

3. 	Claims 23-26, 73, and 80-85 are rejected under 35 U.S.C. 103 as being unpatentable over Akers et al. as applied to claims 1-5, 7, 10, 12, 15-22, 34-36, 38-42, 44-45, 50-51, 69, 86-88 and further in view of Pillion et al. (US 2012/0035103 A1, previously cited 8/25/2020).
Claim 23 is drawn to the non-ionic surfactant is an alkyl glycoside.
Akers et al. teach an insulin formulation comprising a preferred non-ionic surfactant poloxamer 188 (p19, line 31; claim 13) as applied to claims 1-5, 7, 10, 12, 15-21, 34-36, 38-42, 44-45, 50-51, 69 and 86-88 above.
Akers et al. do not explicitly teach an alkyl glycoside surfactant as dodecyl maltoside.
Pillion et al. teach formulations of alkylglycosides admixed with both one or more of fast-acting and long-acting insulin analogs for treatment of disorders, such as diabetes [0011]. Pillion et al. teach alkylglycoside administered via the oral, buccal, nasal, nasolacrimal, inhalation, pulmonary, transdermal or CSF delivery route [0032] can serves as a membrane penetrating-enhancing agent [0033, Fig 1A below]. Pillion et al. teach alkylglycoside surfactants that consist of an alkyl chain 12-14 carbons in length, and a disaccharide, such as dodecyl-β-d-maltoside (DDM), tetradecyl- β-d-maltoside (TDM, Fig 1 shown below) or dodecylsucrose, are known to produce a transient increase in the nasal permeability to a wide variety of both peptide and non-peptide drugs [0008]. Pillion et al. further suggest alkylglycosides of TDM and DDM can stabilize insulin formulation as well as serve as an absorption-enhancing agent [0078]. Because alkyl glycoside can stabilize insulin formulation as well as serve as an absorption-enhancing agent as taught by Pillion et al., one of ordinary skill in the art would have been suggested and/or motivated to use a non-ionic surfactant alkylglycoside dodecyl-β-d-maltoside (DDM) or tetradecyl- β-d-maltoside (TDM) in an insulin formulation for the benefits described above, reading on the limitation of non-ionic surfactant of alkyl glycoside is dodecyl maltoside in claims 23-26.
It would have been obvious before the effective filing date of the claimed invention to combine Akers’s insulin formulation (e.g., insulin aspart) with Pillion’s alkylglycoside dodecyl-β-d-maltoside (DDM) or tetradecyl- β-d-maltoside (TDM) because Akers et al. teach an insulin aspart formulation comprising a non-ionic surfactant to treat diabetes (e.g., claim 1 and 13) and Pillion et al. suggest non-ionic surfactant alkylglycosides of TDM and DDM can stabilize insulin formulation as well as serve as an absorption-enhancing agent for insulin aspart [0078, Fig 1A]. The combination would have reasonable expectation of success because both references teach insulin aspart formulations to treat diabetes.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. See response to arguments above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7, 10-12, 15-26, 34-36, 38, 40-42, 44-45, 50-51, 69-70, and 86-88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 11, 14-17, 19-25, 27, 29, 33-36, 38-39, and 44-47 of copending Application No. 16/337,706 (the ‘706 application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons as follows.
Claim 1 of the ‘706 application disclosed an aqueous liquid pharmaceutical formulation comprising (i) an insulin compound, (ii) ionic zinc, (iii) a zinc binding species at a concentration of 1 mM or more selected from species having a logK with respect to zinc ion binding in the range 4.5-12.3 at 25 °C, and (iv) a non-ionic surfactant which is an alkyl glycoside; and wherein the formulation is substantially free of EDTA and any other zinc binding species having a logK with respect to zinc ion binding of more than 12.3 at 25 °C. Claim 7 disclosed the insulin compound concentration between 10-1000 U/ml or 400-1000 U/ml. Thus, claims 1 and 7 of the ‘706 application are obvious to the instant claims 1, 10-11 (insulin > 500-1000 U/ml), 23 (alkyl glycoside), and 69-70.
Claim 2 of the ‘706 application disclosed the insulin compound is not insulin glargine, satisfying the instant claim 5.
Claim 4 of the ‘706 application disclosed the insulin compound is insulin aspart, satisfying the instant claim 7.
Claim 11 of the ‘706 application disclosed ionic zinc is present at a concentration of more than 0.05%, more than 0.5%, or 0.5-1 %, by weight of zinc based on the weight of insulin compound in the formulation, satisfying the instant claims 12 and 86-88.
Claim 14 of the ‘706 application disclosed zinc binding species is selected from citrate, pyrophosphate, aspartate, glutamate, cysteine, cystine, glutathione, ethylenediamine, histidine, DETA and TET A, satisfying the instant claim 15.
Claim 15 of the ‘706 application disclosed the zinc binding species is citrate, satisfying the instant claim 16.
Claim 16 of the ‘706 application disclosed the source of the citrate is citric acid, satisfying the instant claim 17.
Claim 17 of the ‘706 application disclosed the zinc binding species having a logK with respect to zinc ion binding in the range 4.5-12.3 is present at a concentration of 1-50 mM; and/or wherein the molar ratio of ionic zinc to zinc binding species is 1:3 to 1: 175, satisfying the instant claims 18-20.
Claim 19 of the ‘706 application disclosed the zinc binding species at a concentration of 1 mM or more selected from species having a logK with respect to zinc ion binding in the range 4.5-12.3 at 25°C is a zinc binding species at a concentration of 1 mM or more selected from species having a logK with respect to zinc ion binding in the range 4.5-10 at 25°C, satisfying the instant claim 21.
Claim 20 of the ‘706 application disclosed substantially free of zinc binding species having a logK with respect to zinc ion binding of 10-12.3 at 25°C, satisfying the instant claim 22.
Claim 21 of the ‘706 application disclosed a Markush group of alkyl glycoside, satisfying the instant claim 24.
Claim 22 of the ‘706 application disclosed the alkyl glycoside is dodecyl maltoside or decyl glucopyranoside, satisfying the instant claim 25.
Claim 23 of the ‘706 application disclosed the alkyl glycoside is dodecyl maltoside, satisfying the instant claim 26.
Claim 24 of the ‘706 application disclosed the non-ionic surfactant is present at a concentration of 1-1000 μg/ml, satisfying the instant claim 34.
Claim 25 of the ‘706 application disclosed the non-ionic surfactant is present at a concentration of 10-400 μg/ml, satisfying the instant claim 35.
Claim 27 of the ‘706 application disclosed the formulation further comprising an uncharged tonicity modifying agent selected from the group: trehalose, mannitol, glycerol and 1,2-propanediol, satisfying the instant claim 36.
Claim 29 of the ‘706 application disclosed the uncharged tonicity modifying agent is glycerol, satisfying the instant claim 38.
Claim 33 of the ‘706 application disclosed ionic strength of the formulation excluding the zinc binding species and the insulin compound is < 40 mM, satisfying the instant claims 2-3.
Claim 34 of the ‘706 application disclosed the composition is substantially isotonic, satisfying the instant claim 40.
Claim 35 of the ‘706 application disclosed the pH is in the range 5.5 to 9.0, satisfying the instant claim 41.
Claim 36 of the ‘706 application disclosed the pH is in the range 7.0 to 7.5 or 7.6 to 8.0, satisfying the instant claim 42.
Claim 38 of the ‘706 application disclosed the formulation comprising a phosphate buffer, satisfying the instant claim 44.
Claim 39 of the ‘706 application disclosed a Markush group of perservative, satisfying the instant claim 45.
Claim 44 of the ‘706 application disclosed an aqueous liquid pharmaceutical formulation according to claim 1, comprising (i) an insulin compound at a concentration of 50-500 U/ml (ii) ionic zinc, (iii) citrate as a zinc binding species at a concentration of 1 mM or more, and (iv) a non-ionic surfactant which is an alkylglycoside; and wherein the formulation is substantially free of EDTA and any other zinc binding species having a logK with respect to zinc ion binding of more than 12.3 at 25°C, satisfying the instant claim 50.
Claim 45 of the ‘706 application disclosed the citrate at a concentration of 10-30 mM, satisfying the instant claim 51.
Claim 46 of the ‘706 application disclosed An aqueous liquid pharmaceutical formulation according to claim 1 comprising (i) an insulin compound at a concentration of 400-1000 U/ml (ii) ionic zinc, (iii) citrate as a zinc binding species at a concentration of 1 mM or more, and (iv) a non-ionic surfactant which is an alkyl glycoside; and wherein the formulation is substantially free of EDTA and any other zinc binding species having a logK with respect to zinc ion binding of more than 12.3 at 25 °C, further satisfying the instant claim 50.
Claim 47 of the ‘706 application disclosed the citrate at a concentration of 30-50 mM, satisfying the instant claim 51.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's argument filed 12/28/2020 has been fully considered but it is not persuasive because the argument of holding the rejection in abeyance does not overcome the ODP rejection.

Conclusion
No claim is allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
01-April-2021
/Soren Harward/Primary Examiner, Art Unit 1631